        Case MDL No. 2804 Document 6547-1 Filed 12/20/19 Page 1 of 4



                BEFORE THE UNITED STATES JUDICIAL PANEL
                     ON MULTI-DISTRICT LITIGATION

 IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

 MDL NO. 2804

                          SCHEDULE OF ACTIONS

             Case Caption           Case No.       Court          Judge
Plaintiffs: DALLAS COUNTY         4:19-cv-04834   S.D. Tex.   Keith P. Ellison
HOSPITAL DISTRICT D/B/A
PARKLAND HEALTH & HOSPITAL
SYSTEM;
PALO PINTO COUNTY HOSPITAL
DISTRICT A/K/A PALO PINTO
GENERAL HOSPITAL;
GUADALUPE VALLEY HOSPITAL
A/K/A GUADALUPE REGIONAL
MEDICAL CENTER;
VHS SAN ANTONIO PARTNERS,
LLC D/B/A BAPTIST MEDICAL
CENTER;
VHS SAN ANTONIO PARTNERS,
LLC D/B/A MISSION TRAIL BAPTIST
HOSPITAL;
VHS SAN ANTONIO PARTNERS,
LLC D/B/A NORTH CENTRAL
BAPTIST HOSPITAL;
VHS SAN ANTONIO PARTNERS,
LLC D/B/A NORTHEAST BAPTIST
HOSPITAL;
VHS SAN ANTONIO PARTNERS
D/B/A ST. LUKE’S BAPTIST
HOSPITAL;
NACOGDOCHES MEDICAL
CENTER;
RESOLUTE HOSPITAL COMPANY,
LLC D/B/A RESOLUTE HEALTH;
THE HOSPITALS OF PROVIDENCE
EAST CAMPUS;
THE HOSPITALS OF PROVIDENCE
MEMORIAL CAMPUS;
THE HOSPITALS OF PROVIDENCE
SIERRA CAMPUS;
        Case MDL No. 2804 Document 6547-1 Filed 12/20/19 Page 2 of 4



THE HOSPITALS OF PROVIDENCE
TRANSMOUNTAIN CAMPUS;
VHS BROWNSVILLE HOSPITAL
COMPANY, LLC D/B/A VALLEY
BAPTIST MEDICAL CENTER
BROWNSVILLE;
VHS HARLINGEN HOSPITAL
COMPANY, LLC D/B/A VALLEY
BAPTIST MEDICAL CENTER;
ARMC, L.P. D/B/A ABILENE
REGIONAL MEDICAL CENTER;
COLLEGE STATION HOSPITAL, LP
F/K/A COLLEGE STATION MEDICAL
CENTER;
GRANBURY HOSPITAL
CORPORATION D/B/A LAKE
GRANBURY MEDICAL CENTER;
NAVARRO HOSPITAL, L.P. D/B/A
NAVARRO REGIONAL HOSPITAL;
BROWNWOOD HOSPITAL, L.P.
D/B/A BROWNWOOD REGIONAL
MEDICAL CENTER; VICTORIA OF
TEXAS, L.P. D/B/A DETAR
HOSPITAL NAVARRO;
LAREDO TEXAS HOSPITAL
COMPANY, L.P. D/B/A LAREDO
MEDICAL CENTER;
SAN ANGELO HOSPITAL, L.P. D/B/A
SAN ANGELO COMMUNITY
MEDICAL CENTER;
CEDAR PARK HEALTH SYSTEM,
L.P. D/B/A CEDAR PARK REGIONAL
MEDICAL CENTER;
NHCI OF HILLSBORO, INC. D/B/A
HILL REGIONAL HOSPITAL;
LONGVIEW MEDICAL CENTER, L.P.
D/B/A LONGVIEW REGIONAL
MEDICAL CENTER; AND
PINEY WOODS HEALTHCARE
SYSTEM, L.P. D/B/A WOODLAND
HEIGHTS MEDICAL CENTER

Defendants: AMNEAL
PHARMACEUTICALS;
AMNEAL PHARMACEUTICALS,
INC.;
         Case MDL No. 2804 Document 6547-1 Filed 12/20/19 Page 3 of 4



TEVA PHARMACEUTICALS USA,
INC.;
CEPHALON, INC.;
JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS,
INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. N/K/A
JANSSEN PHARMACEUTICALS,
INC.;
JANSEN PHARMACEUTICA, INC.
N/K/A JANSSEN
PHARMACEUTICALS, INC.
ABBOTT LABORATORIES;
ABBOTT LABORATORIES INC.;
ASSERTIO THERAPEUTICS, INC.
F/K/A DEPOMED, INC.;
NORAMCO, INC.;
ENDO HEALTH SOLUTIONS INC.;
ENDO PHARMACEUTICALS INC.;
MALLINCKRODT PLC;
MALLINCKRODT LLC;
SPECGX LLC;
ALLERGAN PLC;
WATSON LABORATORIES, INC.;
ACTAVIS PHARMA, INC. F/K/A
WATSON PHARMA, INC.;
ACTAVIS LLC F/K/A ACTAVIS INC.;
ANDA, INC.;
H. D. SMITH, LLC F/K/A H. D. SMITH
WHOLESALE DRUG CO.;
HENRY SCHEIN, INC.;
AMERISOURCEBERGEN
CORPORATION;
AMERISOURCEBERGEN DRUG
CORPORATION;
CARDINAL HEALTH, INC;
MCKESSON CORPORATION;
CVS HEALTH CORPORATION;
CVS PHARMACY, INC.;
WALGREEN CO.;
WALGREENS BOOTS ALLIANCE,
INC.;
WALMART INC.;
RICHARD ANDREWS, MD;
THEODORE OKECHUKU, MD;
        Case MDL No. 2804 Document 6547-1 Filed 12/20/19 Page 4 of 4



NICOLAS PADRON, MD; AND
CARLOS LUIS VENEGAS, MD;
